              Case 2:20-mc-50995-MAG ECF No. 1, PageID.1 Filed 08/24/20 Page 1 of 24
                                                                   AUSA:     Trevor M. Broad               Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:        Kyle Sise                     Telephone: (313) 202-3400


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )                   Case: 2:20−mc−50995 - 1
          or identify the person by name and address)                  )          Case No. Assigned To : Goldsmith, Mark A.
9528 Piedmont Street                                                   )                   Assign. Date : 8/24/2020
Detroit, Michigan                                                      )                   IN RE: SEALED MATTER (CMC)
(More fully described in Attachment A)                                 )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of              Michigan             , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
18 U.S.C. 922(g)(1)                                      Felon in possession of a firearm


          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                              ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                               Applicant’s signature
                                                                        Kyle Sise, Special Agent (ATF)
                                                                                               Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:           August 24, 2020
                                                                                                 Judge’s signature
City and state: Detroit, Michigan                                       Hon. R. Steven Whalen          U. S. Magistrate Judge
                                                                                               Printed name and title
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.2 Filed 08/24/20 Page 2 of 24




                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Kyle Sise, being first duly sworn, hereby depose and state as follows:
                                    Introduction

      1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the search of

the premises located at 9528 Piedmont Street, Detroit, Michigan (“Target Location”)

as further described in Attached A, for the items described in Attachment B. The

Target Location is in the Eastern District of Michigan.

      2.     The statements in this Affidavit are based on my personal knowledge

from my direct involvement in this investigation; communications with others who

have personal knowledge of the events and circumstances described herein;

information provided by other law enforcement agents; and information gained

through my training and experience as well as the training and experience of other

experienced law enforcement officers.

      3.     The information outlined below is for the limited purpose of

establishing probable cause for the requested warrant, and this affidavit does not

contain all the information known to law enforcement related to this investigation.




                                         1
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.3 Filed 08/24/20 Page 3 of 24




                                 Agent Background

      4.     I am a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), and have been since November 2016. I am

currently assigned to the Detroit Field Division. I am a graduate of the Criminal

Investigator Training Program and the ATF Special Agent Basic Training Program

at the Federal Law Enforcement Training Center in Glynco, Georgia.

      5.     As an ATF Special Agent, I have participated in numerous federal

investigations as well as authored federal search warrants, federal criminal

complaints, and federal arrest warrants. Prior to becoming an ATF Special Agent, I

was a law enforcement officer for approximately seventeen years in Detroit,

Michigan.

                               Investigation Overview

      6.     I am investigating Rockim OLIVER (XX/XX/1992), who resides at the

Target Location, for violations of federal firearms laws, including being felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). As further detailed

below, there is probable cause to believe that evidence of this federal offense will be

found at the Target Location, including on the cellular device with assigned call

number (313) 673-5261 (“Target Device”), known to be used by OLIVER. There is

also probable cause to believe that the Target Device will be found at the Target




                                          2
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.4 Filed 08/24/20 Page 4 of 24




Location, where OLIVER resides, as I know from training and experience that

cellphone users normally keep their cellphones on or near their person.

      7.     The Target Location is believed to be OLIVER’s current primary

residence. OLIVER provided the Target Location as his probation address to the

Michigan Department of Corrections (“MDOC”). OLIVER was on probation with

MDOC from June 14, 2016 to February 13, 2018 and from May 18, 2018 to May

14, 2020. In addition, remote video surveillance of the Target Location conducted

from August 17, 2020 to August 21, 2020 reflected that OLIVER has been staying

overnight regularly at the Target Location, including over the past several nights.

Furthermore, the Target Location is also a single-family residence located in Detroit,

and based on my training and experience, I know that multiple overnight stays at the

same location, when that location is a single-family residence, suggests that the

individual may be using that location as a primary residence. In addition, from

August 17, 2020 to August 21, 2020, ATF Agents conducted surveillance of the

Target Location and observed OLIVER freely enter and exit the location on

numerous occasions, which also supports the conclusion that the Target Location is

OLIVER’s primary residence. Accordingly, there is probable cause to believe that

the Target Location is OLIVER’s primary residence.

      8.     As further detailed below, ATF obtained a federal search warrant

authorizing the search and seizure of contents contained in Christian JOHNSON’s



                                          3
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.5 Filed 08/24/20 Page 5 of 24




cellphone. During a search of the contents of JOHNSON’s cellphone, agents

discovered text message conversations between JOHNSON and telephone number

(313) 673-5261. Probable cause exists that telephone number (313) 673-5261

belongs to OLIVER, as OLIVER provided that telephone number to MDOC as his

contact number for his probation, and an inquiry of a law enforcement database listed

telephone number (313) 673-5261 as belonging to OLIVER.

      9.     I reviewed a computer criminal history (“CCH”) for OLIVER that

indicated that OLIVER has a 2016 felony conviction for Unarmed Robbery. As a

result, I know from my training and experience that OLIVER cannot legally possess

or purchase firearms.

                                  Probable Cause

      10.    Law enforcement has been investigating Christian JOHNSON for

violations of federal firearms law. On July 21, 2020, JOHNSON and two other

individuals—whose names are known to me but withheld for confidentiality, and for

ease of reference are referred to as “B” and “T” herein—went to Safes and Guns

Unlimited, a firearms dealer located in the Eastern District of Michigan. On July 21,

2020, JOHNSON and T were on probation and thus unable to purchase firearms.

      11.    Law enforcement reviewed surveillance video from Safes and Guns

Unlimited that showed the following: After arriving at Safes and Guns Unlimited,

JOHNSON and T entered the store, while B waited in the car. Inside the gun store,



                                         4
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.6 Filed 08/24/20 Page 6 of 24




JOHNSON and T inquired about a Glock, Model 17, 9mm handgun, and a Ruger

Model AR-556, 5.56 caliber firearm. Below is a snapshot from the surveillance

video showing JOHNSON inside the store examining one of the firearms.

JOHNSON and T then left the store and returned to the car. B then exited the car

and entered the gun store, where B purchased the Glock, Model 17 and the Ruger,

Model AR-556. After purchasing the two firearms, B returned to the vehicle and

appeared to hand both guns to JOHNSON who was sitting in the back seat of the

vehicle.




      12.   Following the purchase of the Ruger AR-556 firearm and Glock, Model

17 pistol on July 21, 2020, pictures depicting a Ruger AR-556 and Glock, Model 17

were posted to an Instagram account associated with JOHNSON. In those pictures,

the Ruger, AR-556 and Glock, Model 17 pistol were on the lap of an individual,

believed to be JOHNSON because the individual is wearing black shorts, black and




                                       5
   Case 2:20-mc-50995-MAG ECF No. 1, PageID.7 Filed 08/24/20 Page 7 of 24




white flip-flops, and a grey sweatshirt, all of which are consistent with the clothing

JOHNSON was wearing at Safes and Guns Unlimited.

      13.    Additional posted were made to the Instagram account associated with

JOHNSON in which a firearm is depicted that has the same characteristics as the

Ruger, AR-556 purchased on July 21, 2020. For example, in a video posted on July

23, 2020, a firearm is shown that has the same characteristics as the Ruger, AR-556,

and in the video a caption of “1700” appears on the firearm, which I believe, based

on my training and experience and from conversations with other experienced ATF

special agents, is an advertisement offering to sell the firearm for $1,700.

      14.    On August 5, 2020, ATF agents executed a federal search warrant at

JOHNSON’s residence. JOHNSON was arrested after agents recovered a firearm in

his residence. Pursuant to the search warrant, agents also seized JOHNSON’s

cellular phone. Following JOHNSON’s arrest, agents sought and obtained a federal

search warrant authorizing the search and seizure of contents contained in

JOHNSON’s cellphone.

      15.    During a search of the contents of JOHNSON’s cellphone, agents

discovered several text message conversations between JOHNSON and telephone

number (313) 673-5261, i.e., the call number for the Target Device that belongs to

OLIVER. Based on my training and experience, the text message conversations




                                          6
    Case 2:20-mc-50995-MAG ECF No. 1, PageID.8 Filed 08/24/20 Page 8 of 24




between JOHNSON and OLIVER indicate that OLIVER purchased a Ruger-556

firearm from JOHNSON.

        16.   The following text message conversation 1 took place between July 21

2020 and July 27, 2020, and was recovered from JOHNSON’s cellphone; the

conversation is between JOHNSON and telephone number (313) 673-5261, i.e., the

telephone number for the Target Device which belongs to OLIVER:

7/21/2020

    •   JOHNSON: “When you think you gone be ready Brody”
    •   OLIVER: “Give me few days”
    •   JOHNSON: “Gang what you got rn”
    •   JOHNSON: “Koz I got something otf”
    •   JOHNSON: “You can kome up with 1400”
    •   OLIVER: “1000 bro but on my soul you kno yo brother got you”
    •   OLIVER: “Nigga this my last”
    •   JOHNSON: “Bet”
    •   JOHNSON: “Wya”
    •   JOHNSON: “You got me”
    •   OLIVER: “Crib”

1
  The text message conversation provided in this affidavit is not the entire text
message conversation recovered from JOHNSON’s cellular phone between
JOHNSON and OLIVER. Rather this affidavit contains only a portion of the
conversation, which is the portion I believe, based on my training and experience,
relates to the sale of a firearm by JOHNSON to OLIVER.

In addition, as noted above, the recovered text message conversation is between
JOHNSON and assigned call number “(313) 673-5261”; that assigned call number,
as explained above, belongs to OLIVER. So, for ease of reference, “OLIVER” has
been used for “(313) 673-5261” in the quoted text message conversation.



                                         7
Case 2:20-mc-50995-MAG ECF No. 1, PageID.9 Filed 08/24/20 Page 9 of 24




•   JOHNSON: “Send low”
•   OLIVER: “It’s 43 on the air now I’ll give you 600”
•   OLIVER: “In”
•   JOHNSON: “Dam I got a play otf”
•   OLIVER: “Wya I’ll come”
•   JOHNSON: “That’s a I’ll bring it to you rn for the 1000”
•   JOHNSON: Y*
•   OLIVER: “Come on”
•   JOHNSON: “Send low”
•   OLIVER: “You kno yo brother got you nigga”
•   OLIVER: “9530 piedmont”
•   JOHNSON: “Is otf”
•   OLIVER: “You coming now”
•   JOHNSON: “Yeah”
•   OLIVER: “Ok”
•   OLIVER: “I’m here waiting on you”
•   JOHNSON: “Is otf”
•   OLIVER: “Bet”
•   OLIVER: “Send a pic”
•   OLIVER: “Hurry up trying ham this one nigga”
•   JOHNSON:




•   JOHNSON: “I’m holding the AR for you to”
•   OLIVER: “Bro real nigga shit”
•   OLIVER: “Money come Wednesday ima just give you 2k”
•   JOHNSON: “So don’t kome”


                                      8
Case 2:20-mc-50995-MAG ECF No. 1, PageID.10 Filed 08/24/20 Page 10 of 24




•   OLIVER: “Hell yea come”
•   OLIVER: “I’m waiting on you”
•   JOHNSON: “Oh Alr bet”
•   OLIVER: “I’m talking about for ar and money I owe you”
•   JOHNSON: “I’m about to jump in car like 7min”
•   JOHNSON: “Bet”
•   OLIVER: “Its otf”
•   JOHNSON: “I’m On my way! Brody”
•   JOHNSON: “Don’t go nowhere”
•   OLIVER: “I’m not brody that’s my word”
•   JOHNSON: “Outside”
•   OLIVER: “Come in”

7/22/2020

• JOHNSON: “Brody”
• OLIVER: “Yo”
• JOHNSON: “You still want this AR”
• JOHNSON: “Nigga just asked to buy it”
• OLIVER: “Bro you sell it we gone fight no cap on my momma I’m coming
  bro”
• JOHNSON: “Bet”
• JOHNSON: “I gotcu Brody”
• OLIVER: “I’m hustling now just bought 1000 percs”

7/24/2020

•   JOHNSON:




                                    9
 Case 2:20-mc-50995-MAG ECF No. 1, PageID.11 Filed 08/24/20 Page 11 of 24




  7/27/2020

  • OLIVER: “Brody”
  • OLIVER: “You ready for me”
  • OLIVER: “Bro I need you no cap”
  • OLIVER: “Whole 1500”
  • OLIVER: “A nigga shot a my bitch wby she was leaving club”
  • JOHNSON: “Wya”
  • OLIVER: “I’m the car”

      17.   From my training and experience, I believe the above text-message

conversation shows probable cause that OLVER purchased a Ruger-556 firearm

from JONHSON at the Target Location.

            a.   On July 21, 2020, OLIVER and JOHNSON appeared to be

                 discussing prices when OLIVER asked JOHNSON to “send a

                 pic” to which JOHNSON then sent a picture of multiple firearms.

                 JOHNSON then told OLIVER “I’m holding the AR for you to,”

                 which I believe, based on my training and experience, is a

                 reference to the Ruger, AR-556.

            b.   In the text message conversation on July 22, 2020, JOHNSON

                 stated, “You still want this AR”, which I believe is referring to

                 the Ruger, AR-556.

            c.   On July 24, 2020, JOHNSON sent a picture of a Ruger, AR-556

                 to OLIVER.




                                       10
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.12 Filed 08/24/20 Page 12 of 24




             d.    On July 27, 2020, OLIVER stated “You ready for me”, “Bro I

                   need you no cap”, “Whole 1500”. I believe, based on my training

                   and experience, that in these messages OLIVER was offering to

                   pay $1,500 for the Ruger AR-556, after OLIVER thought

                   someone “shot” at his girlfriend when “she was leaving club.”

             e.    In response, JOHNSON stated, “Wya,” which, based on my

                   training and experience, is short for “where you at,” and

                   OLIVER replied, “I’m the car.”

             f.    In sum, these comments, along with the picture of the AR-556

                   sent to OLIVER by JOHNSON, establish probable cause that

                   JOHNSON offered to sell OLIVER the Ruger AR-556 and

                   OLIVER purchased that firearm.

      18.    In addition, the Ruger AR-556 firearm was not recovered at

JOHNSON’s residence during the search warrant on August 5, 2020, which is

consistent with the firearm having been sold by JOHNSON to OLIVER on or about

July 27, 2020. And, there is reason to believe the firearm will be found at the Target

Location as a search in a law enforcement database confirmed that the AR-556

firearm has not yet been recovered.

      19.    In the text message conversation above, OLIVER appeared to provide

an address of “9530 Piedmont.” However, a search of an open source database and



                                         11
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.13 Filed 08/24/20 Page 13 of 24




surveillance of the area confirmed that “9530 Piedmont” does not exist. Based on

my training and experience, I believe that correct address is “9528” Piedmont, which

is OLIVER’s residence, and is consistent with the context of the conversations in the

text message conversation between JOHNSON and OLIVER as reflected above.

      20.    On August 18, 2020, ATF Interstate Nexus Expert Special Agent

Michael Kelly informed me that all Ruger firearms are manufactured outside the

State of Michigan, and thus, by its subsequent presence in the State of Michigan, a

Ruger firearm must have traveled in and/or affected interstate and/or foreign

commerce.


                              Training and Experience

      21.    Based on my knowledge, experience, training, and after consulting

with other Special Agents, I know that individuals who possess firearms, to include

convicted felons, keep, maintain and store their firearms in an area, which they

perceive to be secure and readily accessible, most commonly in their homes, for

various reasons to include self-defense.

      22.    I am further aware that individuals who purchase and possess firearms

commonly keep and retain the paperwork associated with their purchase, such as

receipts, as a record of what they paid for the firearm. I am further aware that these

individuals will have other items associated with firearms in their homes, including

but not limited to ammunition, gun cases, cleaning kits, manuals, and photographs


                                           12
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.14 Filed 08/24/20 Page 14 of 24




that are often taken with cellular phones. I also know that firearms are less accessible

to convicted felons and that convicted felons who obtain firearms tend to treat them

as valuable possessions and retain them for extended periods.

         23.   Based on my training and experience, I am aware that persons who

engage in the illegal acquisition and possession of firearms commonly keep and

maintain the firearms, firearms accessories, and firearms cleaning equipment in a

place they deem to be secure and readily accessible to them, most commonly their

residence/home, residence curtilage, vehicles, and storage facilities, for long periods

of time, to include months and years.

                   Use of Cellular Phones for Firearms Trafficking

         24.   Based on my training and experience, and the investigations of other

law enforcement officers with whom I have had discussions, those who are engaged

in firearms trafficking often use multiple cellular telephones to facilitate their

trafficking activities. Firearms traffickers commonly use cellular telephones to

communicate with co-conspirators, as well as to store names, numbers, and contact

information of other subjects involved with their criminal activities, including

customers, suppliers and couriers. Accordingly, cellular phones serve both as an

instrumentality for committing the crime and a storage device for evidence of the

crime.




                                          13
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.15 Filed 08/24/20 Page 15 of 24




      25.      Cellular telephones are likely to contain evidence related to recently

called firearms contacts and/or drug contacts, or messages/calls received from the

contacts, the names and telephone numbers of firearms contacts, messages to/from

firearms traffickers, photographs of or activity with firearms, and photographs of

those involved in the crimes. In this respect, cellular telephones are tools of firearms

trafficking.

      26.      Cellular telephones contain a “call log,” which records the telephone

number, date, and time of calls made to and from the phone.

      27.      Cellular telephones have increased capabilities to include: storing

names and phone numbers in electronic “address books”; sending, receiving, and

storing text messages and email; taking, sending, receiving and storing still

photographs and moving video; storing and playing back audio files; storing dates,

appointments, and other information on personal calendars; and accessing and

downloading information from the internet. Cellular telephones may also include

global positioning system (“GPS”) technology for determining the location of the

device.

      28.      Based on my training and experience, and the investigations of other

law enforcement officers with whom I have had discussions, I know that individuals

involved in illegal firearms trade often post information regarding the sales of

illegally possessed firearms through social media, such as Facebook and Instagram,



                                          14
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.16 Filed 08/24/20 Page 16 of 24




including using private messages to facilitate sales and posts advertising their

merchandise. From speaking with other law enforcement officers of their

investigations involving cellular telephones and firearms trafficking, it is common

for prohibited persons to post photographs and/or videos of firearms.

      29.    Therefore, I am requesting that the search warrant for the Target

Location authorize the seizure of all cellphones associated with OLIVER located at

the Target Location.

      30.    Based on my training and experience, as well as from information

found in publicly available materials including those published by Apple and other

cellular phone manufactures, that some cellular phones such as iPhones offer their

users the ability to unlock the device via the use of a fingerprint or thumbprint

(collectively, “fingerprint”) in lieu of a numeric or alphanumeric passcode or

password. This feature is called Touch ID.

      31.    If a user enables Touch ID on a given Apple device, he or she can

register up to five fingerprints that can be used to unlock that device. The user can

then use any of the registered fingerprints to unlock the device by pressing the

relevant finger(s) to the device’s Touch ID sensor, which is found in the round button

(often referred to as the “home” button) found at the bottom center of the front of

the device. In my training and experience, users of Apple and other devices that offer

Touch ID often enable it because it is considered a more convenient way to unlock



                                         15
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.17 Filed 08/24/20 Page 17 of 24




the device than by entering a numeric or alphanumeric passcode or password, as well

as a more secure way to protect the device's contents. This is particularly true when

the user(s) of the device are engaged in criminal activities and thus have a heightened

concern about securing the contents of the device.

      32.    In some circumstances, a fingerprint cannot be used to unlock a device

that has Touch ID enabled, and a passcode or password must be used instead. These

circumstances include: (1) when more than 48 hours has passed since the last time

the device was unlocked and (2) when the device has not been unlocked via Touch

ID in 8 hours and the passcode or password has not been entered in the last 6 days.

Thus, in the event law enforcement encounters a locked Apple device, the

opportunity to unlock the device via Touch ID exists only for a short time. Touch ID

also will not work to unlock the device if (1) the device has been turned off or

restarted; (2) the device has received a remote lock command; and (3) five

unsuccessful attempts to unlock the device via Touch ID are made.

      33.    The passcode or password that would unlock the cellular phone(s)

seized at the Target Location is/are not known to law enforcement. Thus, it will

likely be necessary to press the finger(s) of the user of the cellular phone(s) found

during the search of the Target Location to the device’s Touch ID sensor in an

attempt to unlock the device for the purpose of deactivating the Touch ID and/or

other security features to allow any future search authorized by a search warrant.



                                          16
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.18 Filed 08/24/20 Page 18 of 24




Attempting to unlock the relevant device(s) via Touch ID with the use of the

fingerprints of the user is necessary because the government may not otherwise be

able to access the data contained on those devices for executing any future search

warrants authorized by a court of competent jurisdiction.

      34.    Based on my training and experience, the person who is in possession

of a device or has the device among his or her belongings at the time the device is

found is likely a user of the device. However, based on my training and experience,

that person may not be the only user of the device whose fingerprints are among

those that will unlock the device via Touch ID, and it is possible that the person in

whose possession the device is found is not actually a user of that device at all.

Furthermore, based on my training and experience, in some cases, it may not be

possible to know with certainty who is the user of a given device, such as if the

device is found in a common area of a premises without any identifying information

on the exterior of the device. Thus, it will likely be necessary for law enforcement

to have the ability to require any occupant of the Target Location to press their

finger(s) against the Touch ID sensor of the locked Apple device(s) found during the

search of the Target Locations in order to attempt to identify the device’s user(s) and

unlock the device(s) via Touch ID.

      35.    Although I will not know which of a given user’s 10 fingerprints is

capable of unlocking a particular device, based on my training and experience, it is



                                          17
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.19 Filed 08/24/20 Page 19 of 24




common for a user to unlock a Touch ID-enabled device via the fingerprints on

thumbs or index fingers. In the event that law enforcement is unable to unlock the

cellular phone(s) seized at the Target Location as described above within the five

attempts permitted by Touch ID, this will simply result in the device requiring the

entry of a password or passcode before it can be unlocked.

      36.    Due to the foregoing, I request that the Court authorize law enforcement

to press the fingers (including thumbs) of individuals found at the Target Location

to the Touch ID sensor of the applicable cellular phone(s) found at the Target

Location for the purpose of attempting to unlock the device via Touch ID in order

to allow the search of the contents as authorized by any future search warrants. This

search warrant only authorizes law enforcement to (1) unlock the phone; and (2)

disable all security settings to enable a search of the device, subsequent to a search

warrant, in the future.

                                 Manner of Execution

      37.    Sealing of Documents. I request that the Court order all documents in

support of this application, including the affidavit and search warrant, be sealed until

further order by the Court. These documents discuss an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation.

Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize the investigation.



                                           18
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.20 Filed 08/24/20 Page 20 of 24




                                   Conclusion

      38.    I submit that this affidavit supports probable cause for a warrant to

search the Target Premises described in Attachment A, and to seize the items

described in Attachment B.

                                      Respectfully submitted,

                                      __________________________
                                      Kyle Sise, Special Agent
                                      Bureau of Alcohol, Tobacco,
                                      Firearms and Explosives




Sworn to before me and signed in my
presence and/or by reliable electronic means


________________________________
HON. R. STEVEN WHALEN
United States Magistrate Judge

Dated: August 24, 2020




                                        19
  Case 2:20-mc-50995-MAG ECF No. 1, PageID.21 Filed 08/24/20 Page 21 of 24




                                ATTACHMENT A
                      Description of Location To Be Searched

Target Location: 9528 Piedmont Street, Detroit, Michigan, which is in Eastern

District of Michigan. Further described as a single-family residence with red brick

and a brown roof. It is further described as a residence located adjacent to an alley

north of W. Chicago Street on the eastside of Piedmont, with the numbers “9528”

visible and attached the right of the front entrance. Furthermore, there is an

unattached garage in the backyard of the property. The Target Location to be

searched includes any appurtenances to the real property that is the Target

Location and any vehicles on the property or curtilage at the time of the search.




                                          20
     Case 2:20-mc-50995-MAG ECF No. 1, PageID.22 Filed 08/24/20 Page 22 of 24




                                  ATTACHMENT B
                                  Items To Be Seized

        The Government is authorized to seize all information that constitutes fruits,

evidence, or instrumentalities of violations of 18 U.S.C. § 922(g)(1) (felon in

possession of a firearm), involving Rockim OLIVER, including but not limited to,

information pertaining to the following matters:

1.      The cellular telephone assigned call number (313) 673-5261, i.e., the Target
        Device;

2.      All records related to the Target Device which establish dominion and
        control of the Target Device including any bills from cellphone providers;

3.      Any firearms and ammunition;

4.      Any photographs of any weapons, firearm, or ammunition;

5.      All evidence of firearms trafficking including any sale, transportation,
        possession or distribution of a firearm, including but not limited to records,
        papers, ledgers, tally sheets, stored electronic communication devices,
        mobile telephones, telephone numbers of customers, suppliers, or couriers
        and the stored electronic information containing within, other papers;

6.      Any digital media including but not limited to cell phones, digital cameras,
        computers, compact discs and flash drives that could contain photographs
        and contents therein; and

7.      Items of identification and papers, documents and affects which establish
        dominion and control of the premises, including, but not limited to, driver’s
        license, keys, mail, envelopes, receipts for rent, bills from public utilities,
        photos, address books and similar items.




                                           21
                  Case 2:20-mc-50995-MAG ECF No. 1, AUSA:
                                                    PageID.23
                                                          TrevorFiled 08/24/20 Page
                                                                M. Broad             23 of (313)
                                                                                Telephone: 24 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                  Special Agent:      Kyle Sise                    Telephone: (313) 202-3400


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )    Case No. Case: 2:20−mc−50995 - 1
      9528 Piedmont Street                                                 )             Assigned To : Goldsmith, Mark A.
      Detroit, Michigan                                                    )             Assign. Date : 8/24/2020
      (More fully described in Attachment A)                               )             IN RE: SEALED MATTER (CMC)
                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                       .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before September 7, 2020                    (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                     .


Date and time issued:           August 24, 2020        10:10 am
                                                                                                       Judge’s signature

City and state:        Detroit, Michigan                                         Hon. R. Steven Whalen        U. S. Magistrate Judge
                                                                                                     Printed name and title
                  Case 2:20-mc-50995-MAG ECF No. 1, PageID.24 Filed 08/24/20 Page 24 of 24
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
